          Case 1:20-cr-00236-NONE-SKO Document 48 Filed 09/16/21 Page 1 of 2


 1 HEATHER E. WILLIAMS, CA Bar No. 122664
   Federal Defender
 2 MEGHAN D. MCLOUGHLIN, NY Bar No. 5342100
   Assistant Federal Defender
 3 Office of the Federal Defender
   2300 Tulare Street, Suite 330
 4 Fresno, CA 93721-2226
   Telephone: (559) 487-5561
 5 FAX: (559) 487-5950

 6
   Attorneys for Defendant
 7 ANTHONY RODRIGUEZ

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00236-NONE
12
                                  Plaintiff,              STIPULATION TO CONTINUE SENTENCING
13                                                        DATE; ORDER
                            v.
14                                                        DATE: November 19, 2021
     ANTHONY RODRIGUEZ,                                   TIME: 8:30 a.m.
15                                                        COURT: Hon. Dale A. Drozd
                                  Defendant.
16

17                                               STIPULATION
18          Defendant Anthony Rodriguez, by and through his counsel of record, and plaintiff United States
19 of America, by and through its counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for sentencing on November 19, 2021.
21          2.     By this stipulation, defendant now moves to continue the sentencing until December 17,
22 2021. As this is a sentencing and a change of plea has already been entered, no exclusion of time under

23 the Speedy Trial Act is required.

24          3.     The parties agree and stipulate, and request that the Court find the following:
25                 a)      The government has represented that the discovery associated with this case
26          includes voluminous jail phone calls, as well as additional electronic evidence only recently
27          discovered as part of a different related investigation. All of this discovery has been either
28          produced directly to counsel and/or made available for inspection and copying.

      RODRIGUEZ: STIPULATION TO CONTINUE SENTENCING       1
30
          Case 1:20-cr-00236-NONE-SKO Document 48 Filed 09/16/21 Page 2 of 2


 1                 b)     Counsel for defendant desires additional time to review the jail calls and the new

 2         electronic evidence in order to prepare for sentencing.

 3                 c)     Counsel for defendant has also been diligently seeking juvenile and military

 4         records related to defendant and vital at sentencing, and continues to do so.

 5                 d)     Counsel for defendant believes that failure to grant the above-requested

 6         continuance would deny her the reasonable time necessary for effective preparation, taking into

 7         account the exercise of due diligence.

 8                 e)     The government does not object to the continuance.

 9         IT IS SO STIPULATED.

10                                                       Respectfully submitted,

11
                                                         HEATHER E. WILLIAMS
12                                                       Federal Defender
13
     Dated: September 15, 2021                           /s/ Meghan D. McLoughlin
14                                                       MEGHAN D. McLOUGHLIN
                                                         Counsel for Defendant
15                                                       ANTHONY RODRIGUEZ
16 Dated: September 15, 2021                             /s/ Laura D. Withers
                                                         LAURA D. WITHERS
17                                                       Assistant United States Attorney
18

19

20                                        FINDINGS AND ORDER
21 IT IS SO ORDERED.

22
        Dated:    September 15, 2021
23                                                    UNITED STATES DISTRICT JUDGE

24

25

26
27

28

      RODRIGUEZ: STIPULATION TO CONTINUE SENTENCING     2
30
